DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 19-25, filed 11/24/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 (CURRENTLY AMENDED): A system, the system comprising:     a first and a second power supply, the first and the second power supplies configured to supply regulated power to a power consumer, the regulated power having electrical power characteristics corresponding to an electrical power requirement of the power consumer;     a first and a second set of batteries, the first set of batteries particularly selected based on 
Claim 13 (CURRENTLY AMENDED):     A method, the method comprising:      supplying, by a power system, regulated power to a power consumer electrically coupled a first and a second power supply, the regulated power having electrical power characteristics corresponding to an electrical power requirement of the power consumer;      electrically coupling, by the power system, a first set of batteries, particularly selected to have a first battery capacity less than a standup power capacity, to the first power supply to Page 9 of 25Appl. No. 16,803,107 Reply to Office Action of October 27. 2021particularly configure first battery power, coupled to the first power supply, having less than the standup power capacity, the standup power capacity based on a hold-up time, the hold-up time corresponding to a period of time associated with the power consumer responding to a disruption of the first and second power supplies to supply the regulated power to the power consumer;      electrically coupling, by the power system, a second set of batteries, particularly selected to have a second battery capacity less than the standup power capacity, to the second power supply to particularly configure second battery power, coupled to the second power supply, having less than the standup power capacity;      determining, by the power system, a first status of the first power supply, the first status of the first power supply corresponding to a disruption of the first power supply able to supply the regulated power to the power consumer; and,      in response to the power system determining the first status of the first power supply, the power system coupling the first set of batteries to the second power supply, in combination with the second set of batteries coupled to the second power supply, to combine the first power capacity of the first set of batteries with the second power capacity of the second set of  than the standup capacity.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 13 are currently believed to be in condition for allowance. As presented within the Applicant’s most recent arguments and remarks, the recently amended claim limitations recite language in which a first and second set of batteries are each respectively selected with a power capacity which is to be less than a standup power capacity. As supported within the Applicant’s specification, standup power refers to power that a battery can provide to a power supply to enable the power supply to continue to provide regulated power to a power consumer for a particular hold-up time. While the prior art of record, when taken either alone or considered in combination, discloses similar systems utilizing a first and second set of batteries, the prior art of record fails to teach or suggest the particular selection of battery capacity as claimed (i.e. to be less than a standup power capacity). Also, it appears as though the prior art of record is generally directed towards power systems in which the selection for the respective battery capacities is chosen so as to meet particular standup power capacity needs. Furthermore, it appears as though the selection of the desired battery capacities of the system amounts to more than an obvious design choice as said battery capacity plays a role in the claimed configurations of the connection configuration logic, such as upon a status of a first power supply, performing configurations such that the first set of 
Claim 1:     A system, the system comprising:     a first and a second power supply, the first and the second power supplies configured to supply regulated power to a power consumer, the regulated power having electrical power characteristics corresponding to an electrical power requirement of the power consumer;     a first and a second set of batteries, the first set of batteries particularly selected based on the first set of batteries having, in combination, a first power capacity less than a standup power capacity, the second set of batteries particularly selected based on the second set of batteries having, in combination, a second power capacity less than the standup power capacity, the standup power capacity based on a hold-up time, the hold-up time corresponding to a period of time associated with the power consumer responding to a disruption of the first and second power supplies to supply the regulated power to the power consumer; and,     connection configuration logic configured to:     couple the first set of batteries to the first power supply to particularly configure first battery power, less than the standup capacity, coupled to the first power supply;.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836